UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1514



NANETTE G. LOVE,

                                                 Plaintiff - Appellant,

          versus


JOHN POTTER, Postmaster General, USPS; PHILIP
O. BURNS, MDO; ROSE GRAY, Postmaster,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:03-cv-00746-FWB)


Submitted:   October 6, 2006                 Decided:   October 30, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nanette G. Love, Appellant Pro Se. Lynne P. Klauer, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nanette   G.   Love     appeals   the    district   court’s   order

dismissing her civil action alleging employment discrimination. We

have     reviewed   the    record     and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court. See Love v. Potter, No. 1:03-cv-00746-FWB (M.D.N.C. Mar. 1,

2006).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -